t c memo united_states tax_court harry neal ball and helen patricia ball petitioners v commissioner of internal revenue respondent docket no filed date harry n ball and helen p ball pro sese elizabeth a owen for respondent memorandum findings_of_fact and opinion foley judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax after concessions the issue for decision is whether petitioners pursuant to sec_104 are entitled to exclude from gross_income dollar_figure in separation payments we hold that they are not all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and are so found petitioners resided in el paso texas at the time their petition was filed prior to helen ball was employed by revlon government sales inc revlon on date revlon terminated ms ball's employment and on date ms ball executed a separation agreement in full bargained-for release and settlement of any and all claims arising from her employment with and termination from revlon the agreement provided in pertinent part as follows extent of release this agreement is valid whether any claim arises under any federal state or local statute including without limitation title vii of the civil rights act of the age discrimination in employment act of the equal pay act the americans with disabilities act of the employee_retirement_income_security_act_of_1974 the family_and_medical_leave act of sic the new york state human rights law the new york city administrative code and all other statutes regulating the terms and conditions of my employment regulation or ordinance under the common_law or in equity including any claims for wrongful discharge or otherwise or under any policy agreement understanding or promise written or oral formal or informal between the company and myself the agreement further provided that ms ball was entitled to months of separation pay and months of severance_pay ie a total of dollar_figure at the time she executed the agreement ms ball did not have any pending complaints against revlon petitioners filed in a timely manner their federal_income_tax return on the return petitioners reported wage income of dollar_figure attached a form_w-2 which reported that ms ball received dollar_figure in wages tips other compensation from revlon and attached copies of the separation and release agreement to support their position that one-half ie dollar_figure of the dollar_figure reported on the form_w-2 was excludable from gross_income pursuant to sec_104 on date respondent issued petitioners a notice_of_deficiency in which respondent determined that petitioners were not entitled to the claimed exclusion opinion sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness an award of damages may be excluded from gross_income only when it is received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness 515_us_323 petitioners did not present any evidence to establish that the agreement settled an action based upon tort type rights ms ball never asserted a claim for personal injuries or any other claim against revlon see 76_tc_116 stating here no claim for personal injury was ever made affd without published opinion 676_f2d_682 1st cir moreover petitioners did not establish that the amounts received were intended to compensate for a tort claim relating to personal injuries sustained by ms ball to the contrary the agreement encompassed any claim arising under any federal state or local statute regulation or ordinance under the common_law or in equity or under any policy agreement understanding or promise written or oral formal or informal between revlon and ms ball thus the agreement contained a general release which encompassed a wide variety of potential tort and contract claims therefore petitioners have failed to establish that the payments were received on account of personal injuries and were attributable to a claim based on tort or tort type rights accordingly we hold that the dollar_figure is not excludable from petitioners' gross_income all other arguments made by the parties are either irrelevant or without merit to reflect concessions decision will be entered for respondent
